t c summary opinion united_states tax_court linda m allivato petitioner v commissioner of internal revenue respondent docket no 25733-07s filed date william b clayton for petitioner audra m dineen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioner’s request for judicial review of an internal_revenue_service irs determination to sustain a notice_of_intent_to_levy to collect an assessed trust fund recovery penalty the irs assessed a_trust fund recovery penalty against petitioner for pursuant to sec_6672 the sole issue for decision is whether the irs abused its discretion in determining that collection by levy may proceed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california assessment of trust fund recovery penalty petitioner operated a now-defunct business named otavilla enterprises otavilla failed to pay employment_taxes to the irs for the quarter ending date the irs determined that petitioner was a responsible_person required to pay the employment_taxes and proposed a_trust fund recovery penalty against her a notice of the penalty was mailed to petitioner’s last_known_address the notice was returned to the irs unclaimed petitioner and mr allivato mr allivato remain married and were still living together as husband and wife at the time of trial the irs issued petitioner a notice_of_intent_to_levy and your right to a hearing petitioner received this notice and responded by requesting a collection_due_process cdp hearing on date the irs issued a letter to petitioner advising her of the cdp hearing date and requesting that she submit a completed form 433-a collection information statement for wage earners and self-employed individuals and certain tax returns the irs settlement officer so provided several extensions petitioner ultimately submitted a completed form 433-a on date and a completed form_656 offer_in_compromise oic on date petitioner offered to compromise her liability with a payment of dollar_figure petitioner resubmitted the oic in date reducing the offer to dollar_figure petitioner asserted that because of an injury sustained by mr allivato her earnings would be reduced on date the irs issued a notice_of_determination sustaining the levy the irs also determined that petitioner’s reasonable collection potential was dollar_figure and that the dollar_figure offer was insufficient 1petitioner and the so had discussions about delinquent returns currently not collectible status and partial payment of the liability after the submission of the oic in date and until date petitioner timely filed a petition contesting the notice_of_determination at some point after the petition was filed the parties agreed that petitioner had not had a full opportunity for a cdp hearing because petitioner was not permitted to raise the issue of her underlying liability at the cdp hearing on date the court granted a joint motion to remand the case to respondent’s office of appeals to afford petitioner an administrative hearing pursuant to sec_6330 the remand the so requested an updated form 433-a federal_income_tax returns and other financial information petitioner provided a form 433-a on date the so conducted a face-to-face meeting with petitioner on date petitioner informed the so that she no longer received unemployment income and had no other income but was able to pay her expenses through gifts from mr allivato the so requested substantiation for the claimed expenses bank account statements and information about petitioner and mr allivato’s finances the so sought this information since petitioner and mr allivato remain married and reside in a community_property_state in two separate letters dated date petitioner first represented to the so that before her marriage to mr allivato in illinois in the two orally agreed to keep their finances separate petitioner asserted that as a result of that agreement mr allivato’s finances and assets were not relevant to the oic or collection potential petitioner alleged that mr allivato refused to complete a form 433-a petitioner nevertheless provided by enclosure with those letters several check stubs for disability compensation payments mr allivato had received and his bank statement showing his pension income and social_security_benefit payments respondent requested specific information about petitioner’s claimed transmutation agreement with mr allivato and an explanation of how mr allivato was able to make payments entitling them to claim a mortgage interest_deduction on their joint income_tax return which was greater than their gross earnings for that year petitioner inquired as to the whereabouts of certain tax refunds she had not received petitioner filed joint federal_income_tax returns with mr allivato for several years after the trust fund recovery penalty at issue arose and in several years refunds were due to petitioner and mr allivato the so informed petitioner that the refunds from the joint returns had been applied to mr allivato’s separate trust fund recovery penalty liability for and therefore were not available to be applied 2on their joint_return a year in which petitioner was not employed petitioner and mr allivato claimed dollar_figure in gross_income while simultaneously claiming a mortgage interest_deduction of dollar_figure to petitioner’s separate trust fund recovery penalty liability for in date the irs requested that petitioner complete an oic and a form 433-a with both her and mr allivato’s information and provide some bank statements by date petitioner attempted to make an oral offer to compromise her tax_liability but failed to submit a written oic or the requested financial information petitioner requested that the so include a statement in a followup letter to petitioner that the irs would not consider the oic without her spouse’s financial information the so sent such a letter on date on date the irs issued a supplemental notice_of_determination sustaining the levy discussion we have jurisdiction under sec_6330 to review respondent’s determination that the notice_of_intent_to_levy was proper and that respondent may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo sego v 3the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n commissioner 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir under sec_6330 the court reviews the position taken by the commissioner in the last supplemental notice_of_determination 130_tc_79 the taxpayer has the burden of proving that the commissioner’s determination to sustain a proposed collection action is an abuse_of_discretion rule a at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition she may challenge the existence or amount of the underlying tax_liability but only if she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 trust fund recovery penalty sec_6672 imposes a penalty for the willful failure to collect account for and pay over income and employment_taxes of employees trust fund recovery penalties are assessed and collected in the same manner as tax against a person including an officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 such persons are referred to as responsible persons and the term may be broadly applied 132_tc_301 a_trust fund recovery penalty may be assessed against any responsible_person and is separate from the employer’s responsibility for the unpaid income and employment_taxes sec_6672 mason v commissioner supra pincite sec_6672 provides that no penalty may be imposed unless the secretary notifies the taxpayer in person or in writing by mail to the taxpayer’s last_known_address that the taxpayer shall be subject_to assessment for such penalty actual receipt of the notice is not required in order to prove that the commissioner provided the required preliminary notice while petitioner did not receive the notice there is no dispute as to its validity or that it was sent to petitioner’s last_known_address see hickey v commissioner tcmemo_2009_2 if a notice is not received and the taxpayer has not otherwise had an opportunity to dispute the liability the taxpayer may dispute the existence or amount of the underlying liability see sec_6330 petitioner has conceded that she owes the trust fund recovery penalty but asserts that she is unable to pay the full amount offer-in-compromise the secretary may compromise any civil or criminal case arising under the internal revenue laws sec_7122 murphy v commissioner supra pincite sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute taxpayers who wish to propose an oic must submit a form_656 see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir the regulations issued pursuant to sec_7122 set forth three grounds for an oic doubt as to collectibility doubt as to liability and promotion of effective tax_administration sec_301 b proced admin regs petitioner asserts that her financial situation would indicate doubt as to collectibility doubt as to collectibility exists in any case in which the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs a determination of doubt as to collectibility includes a determination of the taxpayer’s ability to pay the liability taking into account the taxpayer’s basic living_expenses sec_301_7122-1 proced admin regs an oic based on doubt as to collectibility generally is acceptable only if the offer reflects the taxpayer’s reasonable collection potential ie the amount the commissioner could collect through administrative and judicial collection proceedings murphy v commissioner supra pincite citing revproc_2003_71 sec_4 2003_2_cb_517 thus an oic would include disclosure of the taxpayer’s assets and income in order for the irs to determine the taxpayer’s reasonable collection potential id petitioner argues that she is not required to submit mr allivato’s financial information upon submission of an oic petitioner asserts that even though california is a community_property_state she and mr allivato had a valid transmutation agreement creating separate interests in property for each spouse in general property interests are determined by state law 472_us_713 363_us_509 under california community_property law each spouse has a one- half ownership_interest in the community estate including income earned by both spouses during their marriage cal fam code sec west therefore without an agreement to the contrary petitioner is entitled to one-half of the salary and assets accumulated by her and mr allivato during their marriage which the irs could levy upon to satisfy her separate liability in california married individuals can change the character of property owned by either or by both spouses by a written transmutation agreement cal fam code sec west california courts have given effect to some oral agreements made before date financial information of nonliable spouse we need not decide whether there was a valid transmutation agreement assuming there was respondent is nevertheless entitled to require petitioner to provide financial information of her nonliable spouse see ranuio v commissioner tcmemo_2010_178 sec_301_7122-1 proced admin regs where a taxpayer offers to compromise a liability for which the taxpayer’s spouse has no liability the commissioner generally will not consider the nonliable spouse’s assets and income in determining the amount of an acceptable oic sec_301_7122-1 proced admin regs however a 4respondent points out that in such cases california courts have looked to objective evidence which shows the intent of the parties such as surrounding circumstances the parties’ actions and their dealings with property see jafeman v jafeman cal rptr cal ct app the parties provided in a joint exhibit a deed search showing that petitioner jointly owned property in arizona with mr allivato in after the alleged oral agreement and before their relocation to california nonliable spouse’s assets and income may be considered to investigate whether property has been transferred from the taxpayer to the nonliable spouse under circumstances that would allow the commissioner to collect the liability from the property eg property conveyed in fraud of creditors property has been transferred from the taxpayer to the nonliable spouse for the purpose of removing the property from consideration by the commissioner in evaluating the taxpayer’s oic or collection of the taxpayer’s liability from the assets and income of the nonliable spouse is permitted under applicable state law eg state community_property law this subsection would not apply if petitioner entered into a valid transmutation agreement sec_301_7122-1 proced admin regs the commissioner may also request information regarding the assets and income of a nonliable spouse for the purpose of verifying the amount of and responsibility for expenses claimed by the taxpayer sec_301_7122-1 proced admin regs petitioner provided a form 433-a in date which claimed among other things that her unemployment income exceeded her costs and those costs included health insurance for both her and mr allivato when petitioner’s unemployment_compensation ended the irs requested mr allivato’s financial information in order to verify the amount of and responsibility for expenses petitioner claimed petitioner did not provide substantiation of how her expenses were being paid she asserted that her living_expenses were funded by gifts from mr allivato although multiple requests for financial information and substantiation form 433-a and an oic were made petitioner provided limited financial information piecemeal over the course of the year after the remand petitioner failed to submit an oic after the remand when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information courts have held that there was no abuse_of_discretion schwersensky v commissioner tcmemo_2006_178 see also lance v commissioner tcmemo_2009_129 taxpayers who wish to propose an oic must submit a form_656 see godwin v commissioner tcmemo_2003_289 we are satisfied that it was not unreasonable for the so to require financial information for the nonliable husband under the facts and circumstances of this case therefore we hold that the so’s actions in sustaining the levy were appropriate and not an abuse_of_discretion interest abatement in her trial memorandum petitioner asserts that she is entitled to interest abatement as a result of delays caused by respondent as previously indicated the court granted a joint motion to remand this case to respondent’s office of appeals in date during there was a face-to-face meeting as well as many communications between petitioner and the so in date the so provided a date deadline to petitioner for the submission of an oic when no written oic was submitted the supplemental notice_of_determination was issued on date the supplemental determination did not consider the issue of interest abatement the record reflects that any request for interest abatement was submitted after the so closed the case and while the date supplemental determination was being processed we have held that while we may review an appeals officer’s determination regarding interest abatement if a taxpayer requests an abatement of interest in a sec_6330 hearing we will not consider same if it was not raised in the sec_6330 hearing or considered in the notice_of_determination 129_tc_107 115_tc_329 macdonald v commissioner tcmemo_2009_63 5apparently petitioner sent to respondent a letter requesting an abatement of interest on date on date respondent sent a letter to petitioner advising that the issue of interest abatement had not been raised during the cdp hearing we are satisfied that respondent reasonably set a deadline for submission of an oic petitioner failed to timely submit a written oic and failed to raise the issue of interest abatement at the cdp hearing thus the notice_of_determination properly did not consider that issue accordingly we hold that this court does not have jurisdiction to consider petitioner’s request for abatement of interest see giamelli v commissioner supra conclusion we conclude that there was no abuse_of_discretion in sustaining the levy because petitioner did not submit an oic or the required documents additionally we have no jurisdiction over the claim for interest abatement to reflect the foregoing decision will be entered for respondent
